IN    THE
          TEXAS   COURT   OF   APPEALS,      THIRD         DISTRICT,   AT   AUSTIN




                               NO.   03-14-f>0655-CR                               September 17, 2015


                      NATHANIEL        FRA2IER,        APPELLANT,
                                        PRO       SE

                                             V.

                       THE STATE OF TEXAS,                 APPELLEE



      APPEAL FROM THE 391ST DISTRICT COURT OF TOM GREEN                          COUNTY,
NO.   D-13-0958-SA,   THE HONORABLE THOMAS J.                 GOSSETT,      JUDGE PRESIDING



             SECOND   MOTION     FOR    EXTENSION OF TIME              TO FILE
        APPELLANT"S PRO SE BRIEF OR RESPONSE TO ANDER"S                          BRIEF
        **************** **************************************




TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW/   NATHANIEL J.        FRAZIER, Jr,           TDCJ-ID #01942796,          styled
herinafter as "pro se" Appellant, and respectfully urges this
Honorable Court to grant him additional time to file his direct
appeal for the foregoing reasons;                                                    (^RECEIVED
                                                                                         SEP 17 2015
                                             I.
                          REASONS    FOR   ADDITIONAL          TIME                  \THIRDC0URIQFAPPEALS


       This Honorable Court recently set the deadline for filing
a direct appeals brief at the date of October 1, 2015.                             However, due
to exceptional circumstances,              the Appellant is requesting an addi
tional 90-days for the foregoing reasons;


***    The Appellant is a complete layman to law and all of it's
complicated rules and procedures, therefore asserting that he should
not be held to the exact same time constraints as a licensed Atty.


***    The Appellant recently discovered that his unit's law-library
uses a Shepardizing on-line system to gather cases for it's inmates,


                                     ( 1 of 2          )
this in itself is extremely time consuming and places the Appellant
in a disadvantaged position, whereas he's forced to wait days before
he can receive cases pertinent to composing his direct appeals brief.


***    The Appellant just received noticed from this Honorable Court
supplying him with a "Corrected Notice" letter, in which the Appell
ant was asked if his a) Reporters's Records; and b) Clerk's Records
were received in full.      In response, the Appellant is currently
investigating his records to determine if he possess a complete
file. / etc...


***    For these reasons, the Appellant is requesting additional time
to file his direct appeals brief.


                            PRAYER    FOR    RELIEF
                            ******************




WHEREFORE/ PREMISES CONSIDERED/ the Appellant prays that this Motion
is [GRANTED] by adjusting his current deadline-date from October 1,
2015 to January 1, 2016/ or any other such time this Honorable Court
deems necessary in accord with the reasons stated herein.


fEXECUTED THIS THE    if££DAY     OF SEPTEMBER,       2015]




                                                  Respectfully Submitted,
                                                                         f




                                                  Nathaniel   J.   Frazier Jr




Mr.   Nathaniel J.   Frazier Jr
John B. Connallv Unit
899 FM 632
TDCJ NO. 01942796
Kenedy, TX 78119-4516




                                  ( 2 of 2    )
                        SAW ANTHDMIO
                        P.EO GRANDE DI
                         %.':> S£'P 2015-
                               JEFFREY
                               THIRD        CO
                                P.O.      BOX
                               AUSTIN,
TEMBER 2015
        ^ 76711254747      >llllli'lll"l'hlll'>l'